Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson et al (US 6,069,586).
Regarding claim 1, Karlsson discloses in Figures 1-2 and 5-6, an antenna device comprising:
a ground electrode (“ground plane layer”, see col. 3, lines 4-7) having a substantially non-square rectangular planar shape that includes a first side extending in a first direction (S1, S2) and a second side extending in a second direction, the second direction being orthogonal to the first direction;
a first feed conductor (7) having a substantially rectangular planar shape, each side of the first feed conductor (7) being parallel to the first direction or the second direction; and
a first parasitic circuit element (8a) facing a side of the first feed conductor (7), the side of the first feed conductor (7) being parallel to the first side as seen in a plan view of the antenna device viewed from a normal direction of the first feed conductor (7), wherein:
the first feed conductor (7) is configured to radiate a first polarized wave that is excited in the first direction and a second polarized wave that is excited in the second direction (dual polarization                         
                            ±
                        
                    45                        
                            °
                        
                     ,see col. 3, lines 20-25), and
a length of the first side is longer than a length of the second side, and
as seen in a plan view of the antenna device viewed from a normal direction of the first feed conductor (7), there is no parasitic circuit element parallel to the second side.
Regarding claim 12, Karlsson discloses in Figures 1-2 and 5-6, an antenna device comprising:
a ground electrode (“ground plane layer”, see col. 3, lines 4-7), having a substantially non-square rectangular planar shape that includes a first side extending in a first direction (S1, S2) and a second side extending in a second direction, the second direction being orthogonal to the first direction;
a plurality of first feed conductors (7) each having a substantially rectangular planar shape, the plurality of first feed conductors (7) being arranged in an array shape such that each side of each first feed conductors (7) is parallel to the first direction or the second direction; and
a plurality of parasitic circuit elements (8a, 8b) each facing a side of a corresponding one of the plurality of first feed conductors (7), the sides of each of the corresponding ones of the plurality of first feed conductors (7) being parallel to the first side as seen in a plan view of the antenna device viewed from a normal direction of each of the plurality of first feed conductors (7), wherein:
each (7) of the plurality of first feed conductors is configured to radiate a first polarized wave that is excited in the first direction and a second polarized wave that is excited in the second direction (see dual polarization                         
                            ±
                        
                    45                        
                            °
                        
                     ,see col. 3, lines 20-25),
a length of the first side is longer than a length of the second side, and
as seen in a plan view of the antenna device viewed from a normal direction of the first feed conductor (7), there is no parasitic circuit element parallel to the second side.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (CN 107046183) in view of Karlsson et al (US 6,069,586).
Regarding claims 2 and 7, Ryu discloses in Figures 1-4, an antenna device comprising:
a ground electrode (210, Fig. 2) having a substantially non-square rectangular planar shape that includes a first side extending in a first direction and a second side extending in a second direction, the second direction being orthogonal to the first direction (see Fig. 1);
a first feed conductor (PT10, Fig. 4) having a substantially rectangular planar shape, each side of the first feed conductor being parallel to the first direction or the second direction (see Figs. 1, 4); and a first parasitic circuit element (PT11-PT14, Fig. 4) facing a side of the first feed conductor (PT10), the side of the first feed conductor (PT10) being parallel to the first side as seen in a plan view of the antenna device viewed from a normal direction of the first feed conductor (PT10), wherein: the first feed conductor (PT10) is configured to radiate a first polarized wave that is excited (via 600a or 600b, Fig.3) in the first direction and a second polarized wave (via 600a, or 600b, Fig. 3)  that is excited in the second direction, and a length of the first side is longer than a length of the second side (see Fig. 1);
a passive circuit element (PT20, Fig. 4) having a substantially rectangular planar shape, at least part of the passive circuit element (PT20) overlapping the first feed conductor (PT10) as seen in the plan view.
Ryu does not disclose as seen in a plan view of the antenna device viewed from a normal direction of the first feed conductor, there is no parasitic circuit element parallel to the second side.
Karlsson discloses in Figures 1-2 and 5-6, as seen in a plan view of the antenna device viewed from a normal direction of the first feed conductor (7), there is no parasitic circuit element parallel to the second side.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the teaching of Karlsson with the antenna device of Ryu by arranging no parasitic circuit element parallel to the second side to eliminate the parasitic circuit element in the second side of and enhance isolation between the polarized waves of the feed conductor and optimize the efficiency of the antenna device. Therefore, to employ having the parasitic circuit element as claimed invention would have been obvious to person skill in the art.
Regarding claim 3, as applied to claim 2, Ryu discloses in Figure 4 further comprising:
a second parasitic circuit element (PT23) facing a side of the passive circuit element (PT20), the side of the passive circuit element being parallel to the first side as seen in the plan view (See Fig. 1).
Regarding claim 5, as applied to claim 2, Ryu discloses in Figures 3-4,  
wherein the first feed conductor (PT10) is between the passive circuit element (PT20) and the ground electrode (110).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (CN 107046183) in view of Karlsson et al and further in view of Kaloi (US 4,401,988).
Regarding claim 4, Ryu/Karlsson discloses every feature of claimed invention as expressly recited in claim 1, except for 
a passive circuit element having a substantially rectangular planar shape, at least part of the passive circuit element overlapping the first feed conductor as seen in the plan view;
a feed line configured to send a radio frequency signal to the first feed conductor, wherein:
the passive circuit element is between the first feed conductor and the ground electrode, and
the feed line passes through the passive circuit element and is connected to the first feed conductor.
Kaloi discloses in Figure 2, a passive circuit element (12) having a substantially rectangular planar shape, at least part of the passive circuit element (12) overlapping the first feed conductor (11) as seen in the plan view; a feed line (21) configured to send a radio frequency signal to the first feed conductor (11), wherein: the passive circuit element (12) is between the first feed conductor (11) and the ground electrode (18), and the feed line (21) passes through the passive circuit element (12) and is connected to the first feed conductor (11).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna device of Ryu/Karlsson with the antenna device having a passive circuit element as taught by Kaloi to enhance radiation at angles closer to ground electrode of the antenna device. Therefore, to employ having the passive circuit element as claimed invention would have been obvious to person skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al (US 6,069,586) in view of Arai (JP 2002158534 A).
Regarding claim 6, as applied to claim 1, Karlsson discloses in Figures 1-2, a dielectric substrate (1, 2), wherein: the first feed conductor (7) and the ground electrode are arranged on or in the dielectric substrate (1, 2). 
Karlsson is silent on a length of the second side is greater than λg /2 and less than λg, where λg is an effective wavelength of a radio wave being radiated from the first feed conductor in the dielectric substrate.
Arai discloses in Figure 3a and par. 0002, a length (b) of the second side is greater than λg/2 and less than λg (0.63λ), where λg is an effective wavelength of a radio wave being radiated from the first feed conductor in the dielectric substrate.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to set the length of the second side of the ground electrode being between λg/2 and λg to minimize back lobe of the antenna device. Therefore, to employ having the length of the second side as
claimed invention would have been obvious to person skill in the art.
Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al (6,069,586) in view of Suzuki et al (US 2020/0144729).
Regarding claims 8 and 13, Karlsson discloses every feature of claimed invention as expressly
recited in claims 1 and 12, except for a second feed conductor having a planar shape, wherein a normal direction of the second feed conductor is different than the normal direction of the first feed conductor.
Suzuki discloses in Figure 17, a second feed conductor (2410b) having a planar shape, wherein a
normal direction of the second feed conductor (2410b) is different than the normal direction of the first
feed conductor (2410a).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the antenna device of Karlsson with antenna device having a second feed conductor as taught by Suzuki to communicate signals in multiple directions. Therefore, to employ having the second feed conductor as claimed invention would have been obvious to person skill in the art.
Regarding claims 10 and 14, as applied to claims 8 and 13, Suzuki further discloses in Figure 17, a dielectric substrate comprising a first part (2115) and a second part (2115), wherein: the
second part (2115) is bent from the first part, and the first feed conductor (2410b) is arranged on or in
the second part, and the second feed conductor (2410a) is arranged on or in the first part.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (CN 107046183) in view of Karlsson et al (US 6,069,586) and further in view of Suzuki et al (US 2020/0144729).
Regarding claim 9, Ryu/Karlsson discloses every feature of claimed invention as expressly
recited in claim 7, except for a second feed conductor having a planar shape, wherein a normal direction of the second feed conductor is different than the normal direction of the first feed conductor.
Suzuki discloses in Figure 17, a second feed conductor (2410b) having a planar shape, wherein a
normal direction of the second feed conductor (2410b) is different than the normal direction of the first
feed conductor (2410a).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the antenna device of Ryu/Karlsson with antenna device having a second feed conductor as taught by Suzuki to communicate signals in multiple directions. Therefore, to employ having the second feed conductor as claimed invention would have been obvious to person skill in the art.
Regarding claim 11, as applied to claim 9, Suzuki further discloses in Figure 17, a dielectric substrate comprising a first part (2115) and a second part (2115), wherein: the
second part (2115) is bent from the first part, and the first feed conductor (2410b) is arranged on or in
the second part, and the second feed conductor (2410a) is arranged on or in the first part.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845